Name: 81/316/EEC: Commission Decision of 24 April 1981 amending Decision 80/1298/EEC on health protection measures in respect of Bundesland Tyrol, Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-13

 Avis juridique important|31981D031681/316/EEC: Commission Decision of 24 April 1981 amending Decision 80/1298/EEC on health protection measures in respect of Bundesland Tyrol, Austria Official Journal L 127 , 13/05/1981 P. 0017****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 377 , 31 . 12 . 1980 , P . 49 . COMMISSION DECISION OF 24 APRIL 1981 AMENDING DECISION 80/1298/EEC ON HEALTH PROTECTION MEASURES IN RESPECT OF BUNDESLAND TYROL , AUSTRIA ( 81/316/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 7 AND 15 THEREOF , WHEREAS IT IS LAID DOWN IN ARTICLES 6 AND 14 OF DIRECTIVE 72/462/EEC THAT MEMBER STATES SHALL NOT AUTHORIZE IMPORTATION OF SWINE OR FRESH MEAT OF SWINE FROM NON-MEMBER COUNTRIES WHICH HAVE NOT BEEN FREE FROM CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) FOR THE PAST 12 MONTHS AND WHERE VACCINATION AGAINST CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) HAS TAKEN PLACE IN THE PRECEDING 12 MONTHS ; WHEREAS ARTICLES 7 AND 15 OF THE SAID DIRECTIVE PROVIDE THAT THE PROHIBITIONS LAID DOWN IN ARTICLES 6 AND 14 MAY BE LIMITED TO A PART OF THE TERRITORY OF A NON-MEMBER COUNTRY ; WHEREAS COMMISSION DECISION 80/1298/EEC ( 3 ) PROVIDES FOR HEALTH PROTECTION MEASURES IN RESPECT OF ALL OF BUNDESLAND TYROL , AUSTRIA ; WHEREAS IT HAS NOW BEEN ESTABLISHED THAT CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) OCCURS ONLY IN IMST , INNSBRUCK ( STADT ), INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL , AUSTRIA , AND THAT VACCINATION AGAINST THAT DISEASE IS PERMITTED IN THOSE DISTRICTS ; WHEREAS , WITH THE EXCEPTION OF THE ABOVEMENTIONED DISTRICTS , AUSTRIA HAS BEEN FREE OF THE DISEASE FOR THE PAST 12 MONTHS AND VACCINATION AGAINST THE DISEASE HAS NOT TAKEN PLACE THERE IN THE PRECEDING 12 MONTHS ; WHEREAS THE CENTRAL VETERINARY AUTHORITIES OF AUSTRIA HAVE GIVEN ASSURANCES THAT SWINE , WHICH HAVE BEEN AT ANY TIME IN THE ABOVEMENTIONED DISTRICTS , OR FRESH MEAT OF SUCH SWINE WILL NOT BE EXPORTED TO THE COMMUNITY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE : HAS ADOPTED THIS DECISION : ARTICLE 1 1 . ARTICLE 1 OF DECISION 80/1298/EEC IS HEREBY AMENDED AS FOLLOWS : ' ARTICLE 1 THE PROHIBITION PROVIDED FOR IN ARTICLE 6 ( A ) AND ( B ) OF DIRECTIVE 72/462/EEC , IN RESPECT OF CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ), SHALL ONLY APPLY TO IMST , INNSBRUCK ( STADT ), INNSBRUCK-LAND , KITZBUEHEL , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL . ' 2 . ARTICLE 2 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 2 THE PROHIBITION PROVIDED FOR IN ARTICLE 14 ( 2 ) ( A ) AND ( B ) OF DIRECTIVE 72/462/EEC , IN RESPECT OF CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ), SHALL ONLY APPLY TO IMST , INNSBRUCK ( STADT ), INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL . ' ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 MAY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION